Name: Commission Regulation (EC) No 1394/94 of 17 June 1994 amending Regulation (EC) No 1118/94 fixing for the 1994 marketing year the reference price for cherries
 Type: Regulation
 Subject Matter: plant product;  prices;  tariff policy
 Date Published: nan

 No L 152/30 Official Journal of the European Communities 18 . 6 . 94 COMMISSION REGULATION (EC) No 1394/94 of 17 June 1994 amending Regulation (EC) No 1118/94 fixing for the 1994 marketing year the reference price for cherries therefore, it should be made applicable from the day following its publication ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 27 ( 1 ) thereof, Whereas Commission Regulation (EC) No 11 18/94 (3) fixes for the 1994 marketing year the reference prices for cherries falling within CN code 0809 20 ; whereas that code is subdivided into 'sour cherries' and 'other' in order to take account of the existence of two distinct products ; Whereas it appears taking into account the situation on the market this year that application of the reference price may lead to market distortion in the case of sour cherries ; whereas, therefore, that product should be excluded from the reference prices for the 1994 market ­ ing year ; Whereas this Regulation is part of a set of measures to be adopted with regard to imports of sour cherries ; whereas, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 1118/94, 'CN code 0809 20' is hereby replaced by 'CN codes 0809 20 40 and 0809 20 80'. Article 2 This Regulation shall enter into force on the day following of its publication in the Official Jurnal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1994. For the Commission Rene STEICHEN Member of the Commission ( l ) OJ No L 118 , 20. 5. 1972, p. 1 . 0 OJ No L 338 , 31 . 12. 1993, p. 26. (3) OJ No L 122, 17. 5. 1994, p. 16.